Case 5:19-cv-01326-PA-SP Document 1-59 Filed 07/18/19 Page 1 of 4 Page ID #:591




                      EXHIBIT D
                                                                Case 5:19-cv-01326-PA-SP Document 1-59 Filed 07/18/19 Page 2 of 4 Page ID #:592



                                                                 1   HUNTON ANDREWS KURTH LLP
                                                                     EMILY BURKHARDT VICENTE (State Bar No. 263990)
                                                                 2
                                                                     ebvicente@HuntonAK.com
                                                                 3   SONYA D. GOODWIN (State Bar No. 281005)
                                                                 4   sgoodwin@HuntonAK.com
                                                                     550 South Hope Street, Suite 2000
                                                                 5   Los Angeles, California 90071-2627
                                                                 6   Telephone: 213 • 532 • 2000
                                                                     Facsimile: 213 • 532 • 2020
                                                                 7
                                                                 8   Attorneys for Defendant
                                                                     CINEMARK USA, INC.
                                                                 9
                                                                                             UNITED STATES DISTRICT COURT
                                                                10
                                                                           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                     MADISON KLEINE, an individual,           Case No.: 5:18-CV-02425 DMG (SHKx)
                                                                13
                                                                14              Plaintiff,                    DECLARATION OF SONYA D.
                                                                                                              GOODWIN IN SUPPORT OF
                                                                15        vs.                                 DEFENDANTS’ NOTICE OF
                                                                16                                            REMOVAL OF ACTION PURSUANT
                                                                     CINEMARK USA, INC., a Texas              TO 28 U.S.C §§ 1332, 1441, AND 1446
                                                                17   corporation; NICHOLAS STONER, an         (DIVERSITY JURISDICTION)
                                                                18   individual; and DOES 1 THROUGH 10,
                                                                     inclusive                                [Filed Concurrently with Notice of
                                                                19                                            Removal, Civil Cover Sheet, Corporate
                                                                20              Defendants.                   Disclosure Statement, Notice of Interested
                                                                                                              Parties, Notice of Consent of Nicholas
                                                                21                                            Stoner, Compendium of Evidence, and
                                                                22                                            Declaration of Scott Green]

                                                                23                                            First Amended Complaint Filed: April 29,
                                                                24                                            2019

                                                                25
                                                                26
                                                                27
                                                                28

                                                                                               DECLARATION OF SONYA D. GOODWIN
                                                                                                                                             Ex. D
                                                                                                                                    REMOVAL000513
Case 5:19-cv-01326-PA-SP Document 1-59 Filed 07/18/19 Page 3 of 4 Page ID #:593




                                                                         Ex. D
                                                                REMOVAL000514
Case 5:19-cv-01326-PA-SP Document 1-59 Filed 07/18/19 Page 4 of 4 Page ID #:594




                                                                         Ex. D
                                                                REMOVAL000515
